Citation Nr: 1114412	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-38 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable disability rating for left ear hearing loss.  

3.  Entitlement to service connection for a spinal cord disorder with paresthesias of the upper and lower extremities.  

4.  Entitlement to service connection for dry eye syndrome with blepharospasm (excessive blinking).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from October 2003 to December 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran also requested a Travel Board hearing, which was duly scheduled for December 2010.  He did not appear for that hearing or request postponement, so the case will be processed as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d)(2010).

The issues of entitlement to service connection for a spinal cord disorder with paresthesias of the upper and lower extremities and entitlement to service connection for dry eye syndrome with blepharospasm are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A hearing loss disability of the right ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first post service year; the Veteran does not currently have a right ear hearing loss disability pursuant to 38 C.F.R. § 3.385.  

3.  In May 2007 the Veteran had Level IV hearing impairment in his left ear.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for a compensable disability rating for hearing loss of the left ear have not been met for any time period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right ear

The Veteran seeks service connection for right ear hearing loss, which he relates to an improvised explosive device (IED) that resulted in a motor vehicle accident in which the Veteran was thrown from the vehicle.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Some chronic diseases, such as an organic disease of the nervous system, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

However, the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) include an October 2005 initial evaluation for hearing loss after suffering left side head trauma from an IED blast.  The Veteran reported that his right ear has improved since the blast but stated that it still did not feel normal.  The diagnosis was mild to moderate hearing loss, likely sensorineural.  An audiogram taken later in October 2005 audiogram revealed the following:


Hertz
500
1000
2000
3000
4000
Right ear
35
30
35
55
40

The physician noted some improvement in the right ear.  The diagnosis was mild to moderate sensorineural hearing loss in the right ear.  

A November 2005 audiogram revealed the following:

Hertz
500
1000
2000
3000
4000
Right ear
15
15
15
30
35

The physician noted that the Veteran's hearing in the right ear was essentially within normal limits and noted that there was significant improvement in the hearing levels in the right ear to the point where amplification was not considered necessary.  

An April 2006 audiogram revealed the following:

Hertz
500
1000
2000
3000
4000
Right ear
15
10
10
20
30

VA medical records include an April 2007 report during which the Veteran stated that he recovered 90 percent of hearing in his right ear.  The diagnosis was bilateral hearing loss worse in the left ear than the right ear.  

In May 2007 the Veteran was accorded a compensation and pension (C&P) audio examination.  During the examination the Veteran reported bilateral hearing loss with loss in the left ear much worse than the right ear.  He further reported military noise exposure to weapons, IEDs, humvees, and tanks, with hearing protection worn.  He denied civilian and recreational noise exposure.  Audiology testing yielded the following:

Hertz
500
1000
2000
3000
4000
Right ear
0
5
0
15
35

The speech recognition score using the Maryland CNC Test was 100 percent in the right ear.  Results revealed that the Veteran's right ear was within normal limits from 250 Hertz through 3000 Hertz and at 8000 Hertz, with mild sensorineural hearing loss present at 4000 Hertz.  Speech discrimination was excellent for the right ear.  The diagnosis was hearing within normal limits from 500 Hertz through 3000 Hertz, dropping to a mild sensorineural hearing loss at 4000 Hertz.  The examiner opined that it was more likely than not that the Veteran's current hearing loss was the result of acoustic trauma, specifically the IED blast while in Iraq.  

However, the Veteran does not currently have a right ear hearing loss disability pursuant to 38 C.F.R. § 3.385 as the evidence of record does not show that auditory thresholds for at least three of the five frequencies are 26 decibels or greater, the decibel loss is not 40 decibels or greater, nor does the evidence show that speech recognition scores for the right ear are less than 94 percent.  After examination in May 2007 the Veteran was diagnosed with left ear hearing loss and was found to have normal right ear hearing.  The examination is adequate as it was based on a review of the file, an examination of the Veteran, and as an adequate rationale was provided.  Although the October 2005 audiogram indicated that the Veteran had hearing loss in his right ear a month after the IED explosion, evidence dating from November 2006, when the Veteran filed his claim, does not show that the Veteran has right ear hearing loss pursuant to 38 C.F.R. § 3. 385.  

Consequently, the weight of the probative evidence is against the Veteran's claim for service connection for right ear hearing loss.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  (When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.).  As the Veteran does not have a right ear hearing loss disability pursuant to 38 C.F.R. § 3.385, entitlement to service connection for right ear hearing loss must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran engaged in combat.  In the case of a combat veteran, if an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010). "Satisfactory evidence" is credible evidence. Collette v. Brown, 82 F.3d 389, 392 (1996).  Such evidence may be rebutted only by clear and convincing evidence to the contrary. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain circumstances, to use lay evidence to establish the incurrence of a disease or injury in service.  "However, the provisions of section 1154(b) do not provide a substitute for medical-nexus evidence. . . ."  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Section 1154(b) serves only to relax the evidentiary burden to establish incurrence of a disease or injury in service.  Id.  The Veteran still must have a present disability.  

The Veteran's statements concerning excessive noise exposure are considered competent, credible and probative, and they have been considered.  However, the Board finds the medical evidence to be competent and most probative as to the issue of whether service connection for right ear hearing loss is warranted.  While the Veteran is competent to report he had problems hearing, he is not competent as a lay person to diagnose a hearing loss disability that meets the requirements of 38 C.F.R. § 3.385.  The competent evidence of record does not show that he has a hearing loss disability in the right ear; accordingly, the criteria for service connection are not met.  

Left ear

The Veteran also seeks an increased rating for left ear hearing loss.  The Veteran avers that since he was prescribed a hearing aid that a higher rating is warranted.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87. 

The regulations also provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Following an initial award of service connection for a disability, separate ratings can be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this case, however, as will be addressed below there is no basis to assign a higher evaluation for any period of time that is covered by this appeal.  

STRs include an October 2005 audiogram that revealed the following:

Hertz
1000
2000
3000
4000
Left ear
50
45
65
60

The puretone threshold average was 55.  The results indicated that the Veteran had moderate to severe sensorineural hearing loss in his left ear.  The audiologist indicated that the Veteran was expected to have significant difficulty hearing soft sounds and conversational speech level.  The speech recognition score was 68 percent in the left ear.  This corresponds to Level V hearing loss, which corresponds to a noncompensable rating.  38 C.F.R. § 4.85, Tables VI and VII.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 is not shown.  

A November 2005 audiogram that revealed the following:

Hertz
1000
2000
3000
4000
Left ear
55
45
70
70

The diagnosis was moderate to severe mixed loss.  The speech recognition score was 80 percent in the left ear.  The puretone threshold average was 60 for the left ear.  These findings correspond to Level IV hearing in the left ear.  This corresponds to a noncompensable disability rating.  38 C.F.R. § 4.85, Tables VI and VII.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 is not shown.  

An April 2006 audiogram revealed the following:

Hertz
1000
2000
3000
4000
Left ear
40
35
55
55

The puretone threshold average was 46.25 for the left ear.  These findings correspond to Level II hearing in the left ear per Table VIa.  This corresponds to a noncompensable disability rating.  38 C.F.R. § 4.85, Table VII.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 is not shown.  

VA medical records include an April 2007 diagnosis of otic traumatic damage, causing hearing loss secondary to a closed head injury.  The Veteran was also diagnosed with bilateral hearing loss, worse on the left than the right.  He stated that he recovered 90 percent of the hearing in his right ear and reported that he wore a hearing aid in his left ear.  

In May 2007 the Veteran was accorded a C&P audio examination.  During the examination the Veteran reported good benefit from his in-the-ear hearing aid.  He further reported military noise exposure to weapons, IEDs, humvees, and tanks, with hearing protection worn.  He denied civilian and recreational noise exposure.  Audiology testing yielded the following:

Hertz
1000
2000
3000
4000
Left ear
40
25
60
60

Speech recognition score using the Maryland CNC Test was 68 percent in the left ear.  The puretone threshold average was 46 for the left ear.  These findings correspond to Level IV hearing in the left ear.  This corresponds to a noncompensable disability rating.  38 C.F.R. § 4.85, Tables VI and VII.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 is not shown.  

The Board notes that the right ear is assigned a Level I hearing impairment, since it is not service connected.  38 C.F.R. § 4.85(f).  Nevertheless, pursuant to 38 C.F.R. § 3.383, compensation is payable for a combination of service-connected and nonservice-connected hearing loss as if both disabilities are service-connected, provided that the non-service connected disability is not the result of the Veteran's own willful misconduct.  However, hearing impairment in one ear that is compensable to a degree of 10 percent or more as a result service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of 38 C.F.R. § 3.385 in the other ear is required. 38 C.F.R. § 3.383(a)(3).  The result is that a veteran must have a service-connected hearing impairment of 10 percent or more, and a hearing impairment in the nonservice-connected ear that meets the criteria at 38 C.F.R. § 3.385 before both ears may be considered in deriving the level of disability.  If the hearing loss of the service-connected ear is rated at less than 10 percent, then the hearing loss of the nonservice-connected ear is still considered to be Level I, no matter the level of hearing impairment.  See 69 Fed. Reg. 48,149- 48,150; 38 C.F.R. § 4.85(f) (2009).  In this case, the Veteran's level of service-connected hearing loss of the left ear is noncompensable so the hearing loss in the right ear must be considered to be Level I.  

In sum, the evidence generated since the Veteran filed his claim for service connection does not show that the Veteran has a compensable hearing loss disability.  In addition, there is no evidence from any of the other audiological results that were discussed above that would support a compensable disability rating.  Accordingly, the Veteran's claim for an initial compensable disability rating must be denied. 

The Veteran has indicated that he wears a hearing aid and that a compensable rating should be assigned.  The Board has considered the doctrine of reasonable doubt; however, hearing evaluations are performed by mechanically applying the rating criteria to certified test results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such there is no basis to establish a higher schedular rating than the assigned rating for any period of time covered by this appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2008).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the Veteran has not reported to VA that there was any prejudice caused by a deficiency in either examination.  The Veteran, as a lay person, is nevertheless competent to submit evidence of how the hearing loss affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness).  

In light of the Veteran's statements concerning the effect of the service-connected hearing loss disability, the issue of an extra-schedular rating was considered under 38 C.F.R. § 3.321(b)(1).  The Veteran asserts that he has a hearing aid due to his service-connected left ear disability.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the record does not show that the Veteran's left ear hearing loss has resulted in marked interference with his earning capacity or employment beyond that interference contemplated by the schedular criteria.  There is also no indication that the disability is exceptional such that the schedular criteria are inadequate.  While he wears a hearing aid, the schedular criteria assess the level of disability resulting from hearing problems.  The Board therefore finds that the impairment resulting from the Veteran's left ear hearing loss is appropriately considered under the schedular criteria.  Referral by the RO to the Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is thus not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is a college student and has not alleged that he was unemployable during the course of the appeal due to the service-connected disability.  Moreover, there is no evidence of unemployability, accordingly, TDIU is not raised by the record.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

A letter from the RO dated in March 2007 apprised the Veteran of the information evidence necessary for his claim for service connection for hearing loss and what was required to substantiate a claim for service connection.  He was also advised of the evidence that VA would seek to provide and of the information and evidence that he was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  The Board thus finds that the Veteran has been provided adequate notice in accordance with 38 U.S.C.A §§ 5103, 5103A with regard to his claim for service connection.  

With respect to the other claim, the Veteran is challenging the initial evaluation following the grant of service connection for hearing loss of the left ear.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA had no additional duty to notify in this case once service connection was granted.

The Board further finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  STRs and VA treatment records have been obtained and associated with the claims file.  The Veteran was afforded a VA audio examination; the report of which is of record.  The examination report is adequate as it was based on a review of the records, physical examination, and as the disability was described in sufficient detail so the Board can render an informed determination.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Taking all of the above into consideration, the Board concludes that VA has satisfied both duties to notify and assist.  Accordingly, the Board concludes that a decision on the merits at this time does not violate the VCAA, nor prejudice the Veteran under Bernard, 4 Vet. App. 384.


ORDER

Service connection for hearing loss of the right ear is denied.

Entitlement to an initial compensable disability rating for hearing loss of the left ear is denied.


REMAND

Spine disorder

The Veteran seeks service connection for a spinal cord disorder with paresthesias of the upper and lower extremities.  He avers that he continues to have neck pain after a motor vehicle accident in service.  

STRs indicate that the Veteran was involved in a motor vehicle accident after the humvee he was riding in hit an IED and the Veteran was thrown from the vehicle in September 2005.  A MRI taken in December 2005 revealed a small focus of Type 2 hyperintensity within the posterior aspect of the spinal cord at the level C2 without evidence of significant mass effect or enhancement.  A staff neurologist noted that the Veteran suffered severe spine injuries as a result of the IED blast that left him with sensory paresthesias.  He was deemed medically unacceptable for continued military service.  The Veteran was hospitalized from December 22 through December 23, 2005, for paresthesias of his lower extremities and chest.  An MRI of the cervical spine taken at this time was without suspicious enhancement and unremarkable for acute pathology.  

VA medical records include an April 2007 neurology consultation report that indicated that the Veteran no longer had symptoms relatable to his neck.  

In May 2007 the Veteran was accorded a C&P general medical examination.  During the examination the Veteran denied any inability to move his extremities.  He further reported that he suffered from neck pain while at Walter Reed Army Medical Center (Walter Reed) but denied treatment.  He also reported that his neck pain resolved on its own and denied flare-ups.  He stated that he had intermittent numbness in the fingertips of the right hand and tingling on the bottoms of both feet while at Walter Reed.  He denied receiving treatment for these paresthesias and stated that they resolved on their own.  He further denied numbness or tingling in either his arms or legs since November 2006.  He denied that his spinal cord injury has caused any interference with his activities as a college student.  The impression was C2 spinal cord injury as demonstrated on MRI from Walter Reed.  The examiner noted that the injury was stable and totally asymptomatic.  The Veteran demonstrated no neurological deficits.  The examiner also found that the Veteran's paresthesias of the upper and lower extremities resolved and stated that the Veteran demonstrated a normal examination with no evidence of neurological deficits.  

In his August 2007 notice of disagreement the Veteran reported that the numbness in his hands has subsided but stated that he continued to experience the pain in his neck.  He reported that the pain in his neck occurs at different times and when he is in a certain position.  

While the examination report shows that the neck pain and paresthesias of the upper and lower extremities resolved, the Veteran thereafter reported that he continues to have neck symptomatology.  Therefore, the inquiry is whether there is a current disability that is related to the Veteran's military service.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the fact that he was treated on active duty for severe cervical spine injuries following an IED blast and reports that he continues to experience symptoms of such condition, he should be scheduled for another VA examination in order to obtain an opinion as to whether he has a disability that is related to his military service. 

Dry eye syndrome with blepharospasm

The Veteran also seeks service connection for excessive blinking in his left eye which he avers is a result of the traumatic brain injury (TBI) incurred in service.  

Medical records from Walter Reed include an October 2005 neurology note which indicated that the Veteran had decreased left lateral gaze.  The diagnosis was intracerebral hemorrhage.  

In May 2007 the Veteran was accorded a C&P eye examination.  During the examination the Veteran complained of blurriness in his left eye and eyelid twitching for which he was evaluated at Walter Reed.  The impression was dry eye syndrome and blepharospasm, which was more likely than not related to the Veteran's dry eye syndrome.  

Case law provides that once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the examiner did not provide an opinion as to whether the dry eye syndrome and resulting blepharospasm was related to the TBI or any other events in service, the examination report was insufficient and the Veteran should be afforded another examination.  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from October 10, 2007.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC., for the following action: 

1.  Associate with the claims folder VA medical records pertaining to the Veteran that date from October 10, 2007.  If no further treatment records exist, the claims file should be documented accordingly.  Also attempt to obtain any other evidence, such as private medical evidence, that is identified as relevant by the Veteran during the course of the remand, provided that any necessary authorization forms are completed.  

2.  Schedule the Veteran for an appropriate examination regarding his claim for service connection for a spinal cord disorder with paresthesias of the upper and lower extremities.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  

The examiner is specifically requested to set forth the diagnosis for any spine condition found and opine as to whether any diagnosed condition at least as likely as not (50 percent probability or greater) began in or is related to his active service, to include but not limited to the IED explosion and resultant injuries incurred in service.  The examiner should consider the Veteran's reports of continuing symptoms of pain since service in rendering the opinion.  The examiner should also assess whether there are any associated neurological abnormalities with respect to the upper and lower extremities.  

3.  Schedule the Veteran for a VA eye examination.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in the report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The Veteran must be provided with an opportunity to describe problems he has had with his eyes since his discharge from active service.  The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that a current bilateral eye disorder originated in service, or is related to active military service, to include as a result of TBI incurred in service.  A complete rationale must be set forth in the report provided.

4.  Ensure that the above directives have been properly accomplished and that any medical report that is found to be insufficient was returned to the examiner for clarification.  Then, after conducting any further development deemed warranted, readjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran  has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


